Citation Nr: 0324433	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for a heart disorder, 
to include as due to the veteran's service-connected varicose 
veins.

3.  Entitlement to service connection for a low back 
disorder, to include as due to the veteran's service-
connected varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right leg varicose veins are productive of 
severe symptoms, with ankle edema, stasis pigmentation, and 
eczema.

3.  The veteran's left leg varicose veins are productive of 
moderate symptoms, with ankle edema but no stasis 
pigmentation or eczema

4.  There is no competent medical evidence of an etiological 
relationship between a current heart disorder and either 
service or the veteran's service-connected varicose veins.

5.  There is no competent medical evidence of an etiological 
relationship between a current low back disorder and either 
service or the veteran's service-connected varicose veins.


CONCLUSIONS OF LAW

1.  A separate evaluation of 40 percent for right leg 
varicose veins is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7120 (2002).

2.   A separate evaluation of 20 percent for left leg 
varicose veins is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7120 (2002).

3.  A heart disorder was not incurred or aggravated by 
service or as a result of service-connected varicose veins.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

4.  A low back disorder was not incurred or aggravated by 
service or as a result of service-connected varicose veins.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his service-
connected varicose veins.  For reasons described in further 
detail below, the Board has not determined that VA 
examinations addressing the nature and etiology of the 
veteran's heart and low back disorders are "necessary" 
under 38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a December 2000 
letter and in an October 2002 Supplemental Statement of the 
Case.  See 38 U.S.C.A. § 5103.  By these issuances, the RO 
notified the veteran of the newly enacted provisions of 
38 C.F.R. § 3.159 and provided a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  The specific requirements for a grant 
of the benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased evaluations 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the RO initially granted service connection for 
varicose veins in a July 1963 rating decision.  A 50 percent 
evaluation was assigned, effective from July 1962.  This 
evaluation has since remained in effect and is at issue in 
this case.

During his May 1998 VA arteries and veins examination, the 
veteran complained of bilateral leg pain, worse on the right.  
An examination of the right lower extremity revealed large 
tortuous varicosities along the entire length of the leg, 
approximately 10-12 inches in length and 2-3 inches in width.  
Also, there were multiple minute varicose veins seen around 
the right ankle, but the examination revealed no pigmentation 
or ulcerations.  On the left, there were long tortuous 
varicosities, approximately 10-12 inches in length and 4-5 
inches in width.  Several minute varicosities were seen 
around the ankle, but there was no evidence of pigmentation 
or ulceration.  The diagnosis was bilateral varicose veins.

In October 1999, the veteran was seen at a VA facility for 
fitting with TED stockings.  An examination revealed no 
ulceration or brawny discoloration of the legs.  His arterial 
circulation was described as excellent.  

A June 1999 VA arteries and veins examination revealed 
extensive varicosities of both lower extremities, with no 
edema of the ankles.

The veteran's varicose veins were described as "extreme" 
and painful in a March 2000 record.

In January 2001, the veteran underwent a second VA arteries 
and veins examination, during which he reported constant pain 
in the calves that increased with walking.  He noted that he 
wore compression stockings bilaterally.  The examination of 
the right lower extremity revealed ankle edema, visible and 
palpable varicose veins "which are severe," stasis 
pigmentation, and eczema.  On the left, there was ankle 
edema, moderate and palpable varicose veins, and no stasis 
pigmentation or eczema.  The impression was bilateral 
varicose veins.  

During his August 2001 VA hearing, the veteran complained of 
pain, swelling, and burning in his legs.  He also reported 
that he rarely took off his support stockings.

In this case, the RO has assigned a single 50 percent 
evaluation for the veteran's varicose veins.  As explained in 
the appealed July 1999 rating decision, this evaluation has 
been maintained under the previously applicable criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

At the time of receipt of the veteran's claim in April 1999, 
the revised provisions of Diagnostic Code 7120 were in effect 
and are, therefore, applicable in this case.  Under this 
section, a 20 percent evaluation contemplates persistent 
edema, incompletely relieved by extremity elevation, and with 
or without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is in effect for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assigned for massive board-like edema 
with constant pain at rest.  

Significantly, the revised provisions of Diagnostic Code 7120 
refer to a single extremity.  If more than one extremity is 
involved, each extremity is to be separately evaluated, and 
the ratings are to be combined under 38 C.F.R. § 4.25 using 
the "bilateral factor" of 38 C.F.R. § 4.26.

Using the revised criteria, the Board has first considered 
the nature and extent of his right leg varicose veins.  The 
January 2001 VA examination revealed ankle edema, visible and 
palpable varicose veins "which are severe," stasis 
pigmentation, and eczema.  These findings correlate closely 
with the criteria for a 40 percent evaluation.  In the 
absence of evidence of ulceration, however, the Board finds 
that this disability picture is closer to the criteria for a 
40 percent evaluation than those for a 60 percent evaluation 
under Diagnostic Code 7120.  Accordingly, a 40 percent 
evaluation is assigned for the veteran's right leg varicose 
veins.  

The disability picture for the veteran's left leg varicose 
veins, however, is less severe in degree, and this has been 
reflected in his subjective complaints.  The January 2001 
examination revealed ankle edema, moderate and palpable 
varicose veins, and no stasis pigmentation or eczema.  The 
Board acknowledges the March 2000 record indicating 
"extreme" varicose veins, but the treatment provider who 
made this notation did not describe any symptoms specific to 
the left leg.  Accordingly, these findings support a 20 
percent evaluation under Diagnostic Code 7120, as a 40 
percent evaluation is not warranted in view of the absence of 
stasis pigmentation or eczema. 

Overall, then, the Board finds that the evidence of record 
supports a 40 percent evaluation for right leg varicose veins 
and a 20 percent evaluation for left leg varicose veins.  As 
combined under 38 C.F.R. §§ 4.25 and 4.26, this equates to a 
combined 50 percent evaluation-although when combined with 
any other service-connected disorders, the veteran's varicose 
veins equate to a combined 52 percent to be combined with the 
other disorders.  To the extent that this determination does 
not, for practical purposes, represent an increase, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against a result equating to 
a combined evaluation in excess of 50 percent.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected varicose veins have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular disease and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are entirely negative 
for complaints or treatment concerning any type of heart 
disease.  The first evidence of treatment for such a disorder 
is from June 1998, when the veteran was seen with complaints 
of poor circulation and a fast heart rate with exertion.  An 
abdominal aortogram revealed a large aortic aneurysm, and the 
veteran underwent surgical repair for this abnormality in 
July 1998.  None of the veteran's treatment providers, 
however, has in any way suggested an etiological relationship 
between this disorder and either service or his service-
connected varicose veins.

Similarly, the veteran's service medical records are entirely 
negative for complaints or treatment concerning the low back.  
The earliest evidence of record of a low back disorder is a 
VA x-ray report from June 1999, which indicates degenerative 
changes of the lumbosacral spine, including degenerative disc 
disease at L4-L5 and L5-S1.  None of the veteran's treatment 
providers, however, has in any way suggested an etiological 
relationship between this disorder and either service or his 
service-connected varicose veins.

The Board has reviewed the veteran's claims file but finds no 
evidence whatsoever linking his current heart and low back 
disorders to either service or his service-connected varicose 
veins.  To date, the RO has not afforded the veteran VA 
examinations with opinions as to the etiology of these 
disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorders to service or to a 
service-connected disability and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that etiology 
opinions are not "necessary."  

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in his August 
2001 RO hearing testimony.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
heart and low back disorders, both to include as secondary to 
service-connected varicose veins, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

A 40 percent evaluation for right leg varicose veins is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 20 percent evaluation for left leg varicose veins is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for a heart 
disorder, to include as due to the veteran's service-
connected varicose veins, is denied.

The claim of entitlement to service connection for a low back 
disorder, to include as due to the veteran's service-
connected varicose veins, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

